Cockrill, C. J.  shipper 'to ^combr“ach^ó’rcon’to nectmgiine.con Smith, the shipper, was not a party the contract between the railways, in which they adjusted the through rate for the carriage of cotton; and he did not ship his cotton upon the expectation that it would be carried at the rate which the carriers had agreed should be apportioned between them for the service rendered. He can base, no right of recovery, therefore, upon a violation of the contract. It was no concern of his how the carriers apportioned between themselves the amount charged for through freight. Owen v. Railway, 83 Mo., 454. If one received a greater portion of the charge agreed upon for the carriage than its-share; or laid an additional charge upon the shipper without sharing the profit with the connecting line, it would be no injury to the shipper, unless the charge demanded of him was unreasonable for the service rendered by one or both contracting lines. In that event the suit would be for extortion in demanding unreasonable charges.  2. Misrepre-Ronahiei^ot ac" But the cause was not tried upon the theory of an unreasonable charge. . The gist of the action, argues the appellee, was that the appellant extorted from him 25 cents a bale on all cotton shipped by him, by falsely representing that the rate agreed upon by it and its connecting line of railway was $3-75 Per bale on cotton to St. Louis, when in fact the joint rate was only $3.50 per bale. But there is no proof tending to show injury by reason of the false representation. Misrepresentation without injury affords no ground of redress in a suit for damages.. If the appellant by false representations had led the appellee to believe that the rate had been advanced over the line of the connecting railway, and thereby induced him to ship by its line and pay it more for transportation than the service would have cost him by some other route or means of transportation, he should recover the exr cess paid to the appellant, whether the charge was great enough to amount technically to extortion or not, because it would have been procured from him by fraud. The cause was tried, however, upon the theory that the false representation and payment of the higher rate on the strength of it constituted extortion without further proof. That was error. Reverse the judgment, and remand the cause for a new trial.